NOT FOR PUBLICATION                       FILED
                   UNITED STATES COURT OF APPEALS                      OCT 22 2020
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

ARTEM ANATOLYEVICH VOVK,                        No.   17-72509
                                                      19-71118
               Petitioner,
                                                Agency No. A094-547-335
 v.

WILLIAM P. BARR, Attorney General,              MEMORANDUM*

               Respondent.

                    On Petition for Review of an Order of the
                        Board of Immigration Appeals

                             Submitted October 19, 2020**
                               San Francisco, California

Before: HAWKINS, N.R. SMITH, and R. NELSON, Circuit Judges.

      In Appeal No. 17-72509, Petitioner Artem Anatolyevich Vovk (“Vovk”)

petitions for review of the Board of Immigration Appeals (“BIA”) 2017 order

denying his application for deferral of removal under the Convention Against

Torture (“CAT”). In Appeal No. 19-71118, Vovk petitions for review of the BIA’s



      *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
order denying his motion for reconsideration, which sought to terminate his

immigration proceedings in light of the Supreme Court’s decision in Pereira v.

Sessions, 138 S. Ct. 2105 (2018). We deny both petitions.

         Substantial evidence supports the agency’s denial of Vovk’s CAT claim. The

immigration judge sufficiently considered the documentary evidence and witness

testimony regarding country conditions in Ukraine. Although Vovk may have

suffered anti-Semitic discrimination in the past, he suffered no harm rising to the

level of “torture” as defined under CAT. 8 C.F.R. § 1208.18(a)(1); see Ahmed v.

Keisler, 504 F.3d 1183, 1201 (9th Cir. 2007). Nor did the documentary evidence

demonstrate any significant recent occurrence of anti-Semitic violence in the

country, especially since President Poroshenko took power in 2014. Vovk did not

bear his burden of showing it was more probable than not he would face torture by

or with the acquiescence of an official or someone acting in an official capacity if

returned to the Ukraine. See Singh v. Whitaker, 914 F.3d 654, 662–63 (9th Cir.

2019).

         The BIA also did not err in denying Vovk’s motion to reconsider and

terminate under Pereira. Vovk argued that the immigration court lacked jurisdiction

over his proceedings because his initial Notice to Appear did not designate the date

and time of his hearing. Vovk’s argument has since been foreclosed by this court’s




                                          2
precedent in Karingithi v. Whitaker, 913 F.3d 1158 (9th Cir. 2019), and Aguilar

Fermin v. Barr, 958 F.3d 887, 893–95 (9th Cir. 2020).1

      PETITIONS DENIED.




1
 Respondent’s Motion for Summary Disposition in Lieu of Answering Brief [Dkt.
Entry #35] is denied as moot.

                                        3